    Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 1 of 8



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION




VLSI TECHNOLOGY LLC,
                Plaintiff,


           v.                              Case No. 6:21-cv-00057-ADA


INTEL CORPORATION,
                Defendant.




                         PLAINTIFF VLSI TECHNOLOGY LLC’S
                           PROPOSED JURY VERDICT FORM




10917761
   Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 2 of 8



                           JURY VERDICT FORM

      When answering the following questions and filling out this Verdict Form,

please follow the directions provided throughout the form. Your answer to each

question must be unanimous. Some of the questions contain legal terms that are

defined and explained in detail in the Jury Instructions. Please refer to the Jury

Instructions if you are unsure about the meaning or usage of any legal term that

appears in the questions below.

      As used herein, “VLSI” means VLSI Technology, LLC, and “Intel”

means “Intel Corporation.” As used herein, “’373 Patent” refers to U.S. Patent

No. 7,523,373 and “’759 Patent” refers to U.S. Patent No. 7,725,759.




                                      -1-
     Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 3 of 8




        We, the jury, unanimously agree to the answers to the following
questions and return them as our verdict in this case:



I.      LITERAL INFRINGEMENT

Directions – Question Nos. 1 & 2
In answering the Questions below, please check “Yes” or “No” for each listed
asserted claim in the space provided.


           Question No. 1: Has VLSI proven by a preponderance of the
     evidence that Intel has literally infringed the following asserted claims of
     the ’373 Patent? “Yes” is in favor of VLSI, and “No” is in favor of Intel.

           ’373 Patent
                  Claim 1:            Yes _____ No _____
                  Claim 5:            Yes _____ No _____
                  Claim 6:            Yes _____ No _____
                  Claim 9:            Yes _____ No _____
                  Claim 11:           Yes _____ No _____

           Question No. 2: Has VLSI proven by a preponderance of the
     evidence that Intel has literally infringed the following asserted claims of
     the ’759 Patent? “Yes” is in favor of VLSI, and “No” is in favor of Intel.

           ’759 Patent
                  Claim 14:           Yes _____ No _____
                  Claim 17:           Yes _____ No _____
                  Claim 18:           Yes _____ No _____
                  Claim 24:           Yes _____ No _____


                                        -2-
      Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 4 of 8




      If you have selected “No” for any claim of the ’759 Patent listed in
Question 2, please proceed to Question No. 3 for those claims only.
      If you have selected “Yes” for all claims of the ’759 Patent in Question 2,
do not answer Question 3. Please proceed directly to Question No. 4.



II.      INFRINGEMENT UNDER THE DOCTRINE OF EQUIVALENTS

Directions – Question No. 3

In answering the Question below, please check “Yes” or “No” for each listed
asserted claim in the space provided.


             Question No. 3: Answer the following question for each claim of
      the ’759 Patent for which you answered “No” in Question 2 above. Do
      not answer and leave the form blank for any claim where you answered
      “yes” in Question No. 2 and found that there was infringement.


             Has VLSI proven by a preponderance of the evidence that Intel has
      infringed the following asserted claims of the ’759 Patent under the
      doctrine of equivalents? “Yes” is in favor of VLSI, and “No” is in favor
      of Intel.

             ’759 Patent
                   Claim 14:          Yes _____ No _____
                   Claim 17:          Yes _____ No _____
                   Claim 18:          Yes _____ No _____
                   Claim 24:          Yes _____ No _____


         Please proceed to Question No. 4.


                                        -3-
       Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 5 of 8




III.     WILLFUL INFRINGEMENT
Directions – Question No. 4
In answering the Question below, please check “Yes” or “No” for each listed
asserted patent in the space provided.


            Question No. 4: Answer the following question for each patent for
   which you found at least one claim infringed in Questions 1, 2 and/or 3
   above. Has VLSI proven by a preponderance of the evidence that Intel’s
   infringement was willful? “Yes” is in favor of VLSI, and “No” is in favor
   of Intel.

            ’373 Patent:             Yes _____ No _____


            ’759 Patent:             Yes _____ No _____


Please proceed to Question No. 5.




                                       -4-
      Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 6 of 8




IV.     VALIDITY
Directions – Question No. 5
In answering the Question below, please check “Yes” or “No” for each listed
asserted claim of the ’759 Patent in the space provided. This Question is relevant
to the ’759 Patent only.


           Question No. 5: Has Intel proven by clear and convincing evidence
   that the following asserted claims of the ’759 Patent are invalid for
   anticipation by the Yonah Processor alone? “No” is in favor of VLSI, and
   “Yes” is in favor of Intel.

           ’759 Patent
                 Claim 14:          Yes _____ No _____
                 Claim 17:          Yes _____ No _____
                 Claim 18:          Yes _____ No _____
                 Claim 24:          Yes _____ No _____


        Please proceed to Question Nos. 6-7.




                                      -5-
     Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 7 of 8




V.      DAMAGES
Directions – Question Nos. 6 & 7
In answering the Questions below, please provide a dollar amount in the blank
spaces.


           Question No. 6: Answer the following question if there is at least
     one claim of the ’373 Patent for which you answered “Yes” in Question 1.


           What is the amount of damages you find VLSI has proven by a
     preponderance of the evidence for Intel’s past infringement of the ’373
     Patent?


           $ ____________________________________________.




           Question No. 7: Answer the following question if there is at least
     one claim of the ’759 Patent for which you answered “Yes” in either
     Question 2 or Question 3, and “No” in Question 4.


           What is the amount of damages you find VLSI has proven by a
     preponderance of the evidence for Intel’s past infringement of the ’759
     Patent?


           $ ____________________________________________.




                                      -6-
    Case 6:21-cv-00057-ADA Document 548 Filed 03/01/21 Page 8 of 8




      You have now reached the end of the verdict form and should review it to

ensure it accurately reflects your unanimous determinations. After you are

satisfied that your unanimous answers are correctly reflected above, your Jury

Foreperson should then sign and date this Verdict Form in the spaces

below. Once that is done, notify the Court Security Officer that you have

reached a verdict. The jury foreperson should retain possession of the verdict

form and bring it when the jury is brought back into the courtroom.




      I certify that the jury unanimously concurs in every element of the above

verdict.



                                   SIGNED this ____ day of March, 2021.




                                    ___________________________________
                                   JURY FOREPERSON




                                     -7-
